BeogdeN, J.
The evidence tells in substance, the following story: A pedestrian, an old man, walking briskly, in a much used footpath in a populous community, approaches a live track of the defendant at about *533one o’clock in tbe daytime. Tbe roadbed was about eight feet bigb, and at tbe top of tbe embankment there was a level space of 8 or 10 feet between tbe edge of tbe embankment and tbe track. When tbe pedestrian reached a point within eight or twelve feet of tbe track, be could see 1,100 feet to tbe eastward and within a distance of six or eight feet from tbe track be could see to tbe westward “two or three hundred yards.” A passenger train is approaching from tbe west, coasting down a steep grade at tbe rate of 30 to 40 miles an hour. Tbe pedestrian, still following tbe footpath, steps upon tbe track and in tbe act of crossing, is crushed by tbe locomotive, which it is assumed, failed to give proper signals.
Tbe accepted principles of law applicable to tbe facts preclude recovery. Davidson v. R. R., 171 N. C., 634, 88 S. E., 759; Holton v. R. R., 188 N. C., 277, 124 S. E., 307; Pope v. R. R., 195 N. C., 67, 141 S. E., 350; Bailey v. R. R., 196 N. C., 515, 146 S. E., 135; Krouse v. R. R., 197 N. C., 541, 149 S. E., 923; Tart v. R. R., 202 N. C., 52, 161 S. E., 720.
Affirmed.